Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is dated as of December 4, 2014
(the “Effective Date”) and is entered into by and between Todd L. Salmans
(“Executive”) and Hilltop Holdings Inc., a Maryland corporation (the “Company”),
on behalf of itself and all of its subsidiaries (collectively “Employer”).  As
an inducement to continuing to render services to Employer, Executive and
Employer agree as follows:

 

1.                                      Employment.  Upon the terms and subject
to the conditions contained in this Agreement, Executive agrees to provide
full-time services for Employer during the term of this Agreement.  Executive
agrees to devote his best efforts to the business of Employer, and shall perform
his duties in a diligent, trustworthy and business-like manner, all for the
purpose of advancing the business of Employer.

 

2.                                      Duties.  The duties of Executive shall
be those duties that can reasonably be expected to be performed by a person with
the title of Chief Executive Officer of a national mortgage company and its
subsidiaries.  Executive’s duties may, from time to time, be changed or modified
at the discretion of the President and Chief Executive Officer of the Company. 
Executive has received and is familiar with the Company’s and Employer’s
employment, ethics and insider trading policies and procedures, and understands
and agrees his duties include compliance with such policies and procedures, as
amended from time to time.

 

3.                                      Salary and Benefits.

 

(a)                                 Base Salary.  Employer shall, during the
term of this Agreement, pay Executive an annual base salary of Seven Hundred
Fifty Thousand Dollars ($750,000).  Such salary shall be paid in semi-monthly
installments less applicable withholding and salary deductions.  Base salary
shall be reviewed at least annually by the Company, but may not be reduced.

 

(b)                                 Sign-on Cash Bonus.  Employer shall pay
Executive a sign-on bonus of Two Hundred Sixty Thousand Dollars ($260,000), less
applicable withholding and salary deductions, payable as soon as
administratively practicable following the Effective Date, but in no event later
than thirty (30) days following the Effective Date, provided that Executive is
employed by Employer on such date.

 

(c)                                  Annual Bonus.  Executive shall be eligible
to participate in an annual incentive bonus program adopted by the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of the
Company (the “Board”), or whomever is delegated such authority by the Board (the
“Incentive Bonus”).  The Incentive Bonus shall not be based upon performance
criteria that would encourage Executive to take any unnecessary and excessive
risks that threaten the value of Employer, and Employer expressly discourages
Executive from taking such risks.  Subject to the terms of the annual incentive
bonus program, any bonus payable under this Section 3(c) shall be paid on or
before March 15 of the year following the year for which the bonus is payable.

 

--------------------------------------------------------------------------------


 

(d)                                 Long-Term Incentive Awards.  Executive shall
be eligible to participate in any long-term incentive award programs adopted by
the Compensation Committee, or whomever is delegated such authority by the Board
(an “LTIP Award”).  An LTIP Award shall be subject to the terms and conditions
of the applicable long-term incentive award program and an award agreement
between Executive and Employer.  An LTIP Award shall not be based upon
performance criteria that would encourage Executive to take any unnecessary and
excessive risks that threaten the value of Employer, and Employer expressly
discourages Executive from taking such risks.  Executive agrees to execute any
documents requested by Employer in connection with the grant of an LTIP Award
pursuant to this Section 3(d).

 

(e)                                  Reimbursement of Expenses.  Employer shall
reimburse Executive for all out-of-pocket expenses incurred by Executive in the
course of his duties, in accordance with Employer’s normal policies.  Executive
shall be required to submit to Employer appropriate documentation supporting
such out-of-pocket expenses as a prerequisite to reimbursement in accordance
with Employer’s normal policies.  The amount of expenses eligible for
reimbursement under this Section 3(e) during a calendar year shall not affect
the expenses eligible for reimbursement in any other calendar year. 
Reimbursement of eligible expenses shall be made on or before the last day of
the calendar year following the calendar year in which the expenses were
incurred.

 

(f)                                   Employee Benefits.  Executive shall be
entitled to participate in the employee benefit programs generally available to
employees of Employer.

 

(g)                                  Benefits Not in Lieu of Compensation.  No
benefit or perquisite provided to Executive shall be deemed to be in lieu of
base salary or other compensation.

 

4.                                      Term of Agreement.  This Agreement shall
become effective and binding immediately upon its execution and shall remain in
effect until the date that is the third anniversary of the Effective Date (such
third anniversary date being referred to herein as, the “Term Date”).  Unless
Employer and Executive agree in writing to extend the term of this Agreement at
any time on or before the Term Date, this Agreement shall expire on the Term
Date.

 

5.                                      General Termination Provisions.  If
Executive has a Termination of Employment during the term of this Agreement,
other than under the provisions of Section 6, then upon such Termination of
Employment, Employer will be liable to Executive for all payments (if any) as
described in Section 5, as follows:

 

(a)                                 Termination by Employer.  Employer may
terminate Executive’s employment and this Agreement under this Section 5 only
upon the occurrence of one or more of the following events and under the
conditions described below.

 

(i)                                     Termination For Cause.  Employer may
discharge Executive for Cause, and, upon such Termination of Employment, this
Agreement shall terminate immediately (except for such provisions of this
Agreement that expressly survive termination hereof) and Executive shall be
entitled to receive:

 

2

--------------------------------------------------------------------------------


 

(A)                               Executive’s base salary through the effective
date of such Termination of Employment at the annual rate in effect at the time
Notice of Termination is given, payable within ten (10) business days after the
effective date of such Termination of Employment;

 

(B)                               all earned and unpaid and/or vested,
nonforfeitable amounts owing at the effective date of such Termination of
Employment under this Agreement or any compensation and benefit plans, programs,
and arrangements of Employer and its affiliates in which Executive theretofore
participated, payable in accordance with the terms and conditions of this
Agreement or the plans, programs, and arrangements (and agreements and documents
thereunder) pursuant to which such compensation and benefits were granted; and

 

(C)                               reimbursement for any unreimbursed business
expenses properly incurred by Executive in accordance with Employer policy prior
to the effective date of such Termination of Employment (collectively,
(A) through (C) above shall be the “Accrued Amounts”).

 

(ii)                                  Termination Without Cause.  If Employer
shall discharge Executive without Cause (other than pursuant to a Change in
Control as described in Section 6), then upon such Termination of Employment,
this Agreement shall terminate immediately (except for such provisions of this
Agreement that expressly survive termination hereof) and Executive shall be
entitled to receive the Accrued Amounts.  In addition, conditioned upon
Executive’s execution and delivery to Employer of a release, in a form provided
at the time of termination by Employer, within forty-five (45) days following
such Termination of Employment, Executive shall be entitled to receive:

 

(A)                               a cash amount equal to one (1) times the sum
of (1) the annual base salary rate of Executive immediately prior to the
effective date of such Termination of Employment, and (2) an amount equal to the
Incentive Bonus paid to Executive in respect of the calendar year immediately
preceding the year of the Termination of Employment, payable in a lump-sum
payment within sixty (60) days of the effective date of such Termination of
Employment; and

 

(B)                               provided Executive elects continuation of
coverage under Employer’s group health plan pursuant to COBRA, Employer shall
reimburse Executive for his COBRA premiums for a period of twelve (12) months
following the date of such Termination of Employment, or until Executive is
otherwise eligible for health coverage under another employer group health
plan.  To the extent the benefits provided under this Section 5(a)(ii) are
otherwise taxable to Executive, such benefits, for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
and other guidance issued thereunder (“Section 409A”), shall be provided as
separate monthly in-kind payments of those benefits, and to the extent those
benefits are

 

3

--------------------------------------------------------------------------------


 

subject to and not otherwise excepted from Section 409A of the Code, the
provision of the in-kind benefits during one calendar year shall not affect the
in-kind benefits to be provided in any other calendar year.

 

(iii)                           Termination Because of Death or Disability.  In
the event of Executive’s death or disability (within the meaning of Employer’s
disability policy that is in effect at the time of disability), upon such
Termination of Employment, this Agreement shall terminate immediately and
Executive (or his estate) shall be entitled to receive the Accrued Amounts.

 

(b)                                 Termination by Executive.  Executive may
voluntarily terminate this Agreement at any time following its execution.  If
Executive shall voluntarily terminate his employment for any reason, this
Agreement shall terminate immediately (except for such provisions of this
Agreement that expressly survive termination hereof) and Executive shall be
entitled to receive the Accrued Amounts.

 

6.                                      Termination Upon Change in Control.

 

(a)                                 Upon the discharge of Executive by Employer
without Cause within the twelve (12) months immediately following, or the six
(6) months immediately preceding, a Change in Control; then upon such
Termination of Employment, this Agreement shall terminate immediately (except
for such provisions of this Agreement that expressly survive termination hereof)
and Executive shall be entitled to receive the Accrued Amounts.  In addition,
conditioned upon Executive’s execution of a release, in a form provided by
Employer, within forty-five (45) days following such Termination of Employment,
Executive shall be entitled to receive:

 

(i)                                     a cash amount equal to two (2) times the
sum of (A) the annual base salary rate of Executive immediately prior to the
effective date of such Termination of Employment, and (B) an amount equal to the
Incentive Bonus paid to Executive in respect of the calendar year immediately
preceding the year of the Termination of Employment, payable in a lump-sum
payment within sixty (60) days of the effective date of such Termination of
Employment (or, if later, the effective date of the Change in Control); and

 

(ii)                                  provided Executive elects continuation of
coverage under Employer’s group health plan pursuant to COBRA, Employer shall
reimburse Executive for his COBRA premiums for a period of twelve (12) months
following the date of such Termination of Employment, or until Executive is
otherwise eligible for health coverage under another employer group health
plan.  To the extent the benefits provided under this Section 6(a) are otherwise
taxable to Executive, such benefits, for purposes of Section 409A shall be
provided as separate monthly in-kind payments of those benefits, and to the
extent those benefits are subject to and not otherwise excepted from
Section 409A of the Code, the provision of the in-kind benefits during one
calendar year shall not affect the in-kind benefits to be provided in any other
calendar year;

 

4

--------------------------------------------------------------------------------


 

(b)                                 Anything in this Section 6 to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution made, or benefit provided, by Employer to or for the benefit of
Executive pursuant to this Agreement or any plan, program, or arrangement of
Employer (whether paid or payable or distributed or distributable or provided
pursuant to the terms hereof or otherwise) would constitute a “parachute
payment” as defined in Section 280G of the Code, then the benefits payable to
Executive under this Agreement or such plan, program, or arrangement shall be
reduced so that the aggregate present value of all payments in the nature of
compensation to (or for the benefit of) Executive which are contingent on a
change of control (as defined in Section 280G(b)(2)(A) of the Code) is One
Dollar ($1.00) less than the amount which Executive could receive without being
considered to have received any parachute payment (the amount of this reduction
in the benefits payable is referred to herein as the “Excess Amount”).  The
determination of the amount of any reduction required by this Section 6(b) shall
be made by an independent accounting firm selected by Employer, and such
determination shall be conclusive and binding on the parties hereto.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, any amounts payable to Executive pursuant to
Section 6(a) shall be reduced by any amounts previously received by Executive
pursuant to Section 5 above.

 

7.                                      Definitions.

 

(a)                                 Cause.  “Cause” for termination shall mean
that, prior to any termination pursuant to Section 5(a)(i) hereof, Executive
shall have committed or caused:

 

(i)

an intentional act of fraud, embezzlement or theft in connection with his duties
or in the course of his employment with Employer;

 

 

(ii)

intentional wrongful damage to property of Employer;

 

 

(iii)

intentional wrongful disclosure of trade secrets or confidential information of
Employer;

 

 

(iv)

intentional violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease and desist order;

 

 

(v)

intentional breach of fiduciary duty involving personal profit;

 

 

(vi)

intentional action or inaction that causes material economic harm to Employer;

 

 

(vii)

a material violation of the Company’s or Employer’s written policies, standards
or guidelines applicable to Executive; or

 

 

(viii)

the failure or refusal of Executive to follow the reasonable lawful directives
of the Board or his supervisors.

 

5

--------------------------------------------------------------------------------


 

provided, however, that none of the actions described in clauses (ii) through
(vii) above shall constitute grounds for a “Cause” termination unless any such
act or actions shall have been determined by the Compensation Committee to have
been materially harmful to Employer.  For the purposes of this Agreement, no act
or failure to act on the part of Executive shall be deemed “intentional” unless
done or omitted to be done by Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of Employer.

 

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than a majority (50.1%) of the members of the Compensation
Committee then in office at a meeting of the Compensation Committee called and
held for such purpose (after reasonable notice to Executive and an opportunity
for Executive, together with his counsel, to be heard before such members),
finding that in the good faith opinion of such members, Executive had committed
an act set forth above in this Section 7(a) and specifying the particulars
thereof in detail.

 

(b)                                 Change in Control.  A “Change in Control”
means and shall be deemed to have occurred for purposes of this Agreement if and
when any of the following occur:

 

(i)                                     The acquisition by any individual,
entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty-three percent (33%) or more of either (A) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, (4) any acquisition by a Person who holds or controls
entities that, in the aggregate (including the holdings of such Person), hold or
control ten percent (10%) or more of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities on the Effective Date, or (5) any
acquisition by any entity pursuant to a transaction which complies with clauses
(A), (B), and (C) of subsection (iii) of this Section 7(b);

 

(ii)                                  Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such

 

6

--------------------------------------------------------------------------------


 

individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(iii)                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar transaction involving the
Company or any of its subsidiaries with a third party or sale or other
disposition of all or substantially all of the assets of the Company to a third
party, or the acquisition of assets or securities of another entity by the
Company or any of its subsidiaries (a “Business Combination”), in each case,
unless, following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent securities), as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination, or any Person who holds or controls entities that, in the aggregate
(including the holdings of such Person), hold or control ten percent (10%) or
more of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities on the Effective Date) beneficially owns, directly or indirectly,
thirty-three percent (33%) or more of, respectively, the then outstanding shares
of common stock (or, for a non-corporate entity, equivalent securities) of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity, except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, the equivalent body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv)                              The approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company.

 

(c)                                  COBRA.  “COBRA” shall mean the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Notice of Termination.  “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and the termination date, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for Termination of Employment under the provision so indicated.  Any
purported Termination of Employment by Employer or by Executive (other than due
to Executive’s death) shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 12 hereof.

 

(e)                                  Termination of Employment.  “Termination of
Employment” shall mean a “separation from service” as such term is defined in
the regulations issued under Section 409A.

 

8.                                      Governing Law.  This Agreement is made
and entered into in the State of Texas, and the laws of Texas shall govern its
validity and interpretation in the performance by the parties of their
respective duties and obligations.

 

9.                                      Entire Agreement.  This Agreement
constitutes the entire agreement between the parties concerning the employment
of Executive, and there are no representations, warranties or commitments other
than those in writing executed by all of the parties.  This is an integrated
agreement.  This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.  The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver of such party’s rights or deprive such party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.

 

10.                               Arbitration.

 

(a)                                 Executive and Employer acknowledge and agree
that any claim or controversy arising out of or relating to this Agreement or
the breach of this Agreement or any other dispute arising out of or relating to
the employment of Executive by Employer, shall be settled by final and binding
arbitration in the City of Dallas, Texas, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association in effect on the date
the claim or controversy arises.

 

(b)                                 All claims or controversies subject to
arbitration shall be submitted to arbitration within six (6) months from the
date the written notice of a request for arbitration is effective.  All claims
or controversies shall be resolved by a panel of three (3) arbitrators who are
licensed to practice law in the State of Texas and who are experienced in the
arbitration of labor and employment disputes.  These arbitrators shall be
selected in accordance with the Commercial Arbitration Rules of the American
Arbitration Association in effect at the time the claim or controversy arises. 
Either party may request that the arbitration proceeding be stenographically
recorded by a Certified Shorthand Reporter.  The arbitrators shall issue a
written decision with respect to all claims or controversies within thirty (30)
days from the date the claims or controversies are heard in arbitration.  The
parties shall be entitled to be represented by legal counsel at any arbitration
proceeding.  Executive and Employer acknowledge and agree that each party will
bear fifty percent (50%) of the cost of the arbitration proceeding.  The parties
shall be responsible for paying their own attorneys’ fees, if any.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Employer and Executive acknowledge and
agree that the arbitration provisions in Sections 10(a) and 10(b) may be
specifically enforced by either party and submission to arbitration proceedings
compelled by any court of competent jurisdiction.  Employer and Executive
further acknowledge and agree that the decision of the arbitrators may be
specifically enforced by either party in any court of competent jurisdiction.

 

(d)                                 Notwithstanding the arbitration provisions
set forth above, Executive and Employer acknowledge and agree that nothing in
this Agreement shall be construed to require the arbitration of any claim or
controversy arising under the NON-DISCLOSURE, NON-INTERFERENCE, NON-COMPETITION,
and NON-DISPARAGEMENT provisions set forth at Sections 13 through 16 of this
Agreement.  These provisions shall be enforceable by any court of competent
jurisdiction and shall not be subject to ARBITRATION pursuant to Sections
10(a)-(c).  Executive and Employer further acknowledge and agree that nothing in
this Agreement shall be construed to require arbitration of any claim for
workers’ compensation benefits (although any claims arising under Tex. Labor
Code § 450.001 shall be subject to arbitration) or unemployment compensation.

 

11.                               Assistance in Litigation.  Executive shall
make himself available, upon the request of Employer, to testify or otherwise
assist in litigation, arbitration or other disputes involving Employer, or any
of its directors, officers, employees, subsidiaries or parent corporations,
during the term of this Agreement and at any time following the termination of
this Agreement.

 

12.                               Notice.  Any notice or communication required
or permitted to be given to the parties shall be delivered personally or sent by
United States registered or certified mail, postage prepaid and return receipt
requested, and addressed or delivered as follows, or to such other address as
the party addressed may have substituted by notice pursuant to this Section. 
Any notice given pursuant to this Section 12 will be effective immediately upon
delivery if delivered in person or three (3) days after mailing deposited in the
United States addressed as set forth below:

 

(a)                                 If to Employer:

 

Hilltop Holdings Inc.

200 Crescent Court, Suite 1330

Dallas, Texas 75201

Attention:  General Counsel

 

(b)                                 If to Executive:

 

Todd L. Salmans

18111 Preston Road, Suite 900

Dallas, Texas 75252

 

13.                               Non-Disclosure of Confidential Information. 
Employer agrees to provide Executive access to Employer’s Confidential
Information, which information will be necessary to Executive’s performance of
the duties and responsibilities contemplated herein.  Executive acknowledges
that such Confidential Information is a valuable asset of Employer and that any
disclosure or

 

9

--------------------------------------------------------------------------------


 

unauthorized use of any Confidential Information by Executive will cause
irreparable harm and loss to Employer.  For the purposes of this Agreement,
“Confidential Information” shall mean trade secrets, confidential or proprietary
information, including, but not limited to the following:   methods of
operation, products, inventions, services, processes, equipment, know-how,
technology, technical data, policies, strategies, designs, formulas,
developmental or experimental work, improvements, discoveries, research, plans
for research or future products and services, database schemas or tables,
software, development tools or techniques, training procedures, training
techniques, training manuals, business information, marketing and sales methods,
plans and strategies, competitors, markets, market surveys, techniques,
production processes, infrastructure, business plans, distribution and
installation plans, processes and strategies, methodologies, budgets, financial
data and information, customer and client information, prices and costs, fees,
customer and client lists and profiles, employee, customer and client nonpublic
personal information, supplier lists, business records, product construction,
product specifications, audit processes, pricing strategies, business
strategies, marketing and promotional practices, management methods and
information, plans, reports, recommendations and conclusions, information
regarding the skills and compensation of employees and contractors of Employer,
and other business information disclosed to Executive by Employer, either
directly or indirectly, in writing, orally, or by drawings or observation. 
Confidential Information does not include, and there shall be no obligation
hereunder with respect to, information that (a) is generally available to the
public on the Effective Date, (b) becomes generally available to the public
other than as a result of a disclosure not otherwise permissible hereunder, or
(c) was known by Executive prior to his employment by Employer.  Executive
agrees that during the term of this Agreement and thereafter, Executive will not
disclose any Confidential Information.

 

i.                                          Upon the termination of Executive’s
employment for any reason, Executive shall immediately return and deliver to
Employer any and all Confidential Information, software, devices, cell phones,
personal data assistants, credit cards, data, reports, proposals, lists,
correspondence, materials, equipment, computers, hard drives, papers, books,
records, documents, memoranda, manuals, e-mail, electronic or magnetic
recordings or data, including all copies thereof, which belong to Employer or
relate to Employer’s business and which are in Executive’s possession, custody
or control, whether prepared by Executive or others.  If at any time after
termination of Executive’s employment Executive determines that Executive has
any Confidential Information in Executive’s possession or control, Executive
shall immediately return to Employer all such Confidential Information in
Executive’s possession or control, including all copies and portions thereof.

 

ii.                                       Throughout Executive’s employment with
Employer and thereafter: (A) Executive shall hold all Confidential Information
in the strictest confidence, take all reasonable precautions to prevent its
inadvertent disclosure to any unauthorized person, and follow all Company
policies protecting the Confidential Information; and (B) Executive shall not,
directly or indirectly, utilize, disclose or make available to any other person
or entity, any of the Confidential Information, other than in the proper
performance of Executive’s duties.

 

10

--------------------------------------------------------------------------------


 

14.                               Non-Interference.  Executive covenants and
agrees that during the Restricted Period (as defined below), Executive shall not
recruit, hire or attempt to recruit or hire other employees of Employer,
directly or by assisting other employees of Employer or others, nor shall
Executive contact or communicate with any other employees of Employer for the
purpose of inducing other employees of Employer to terminate their employment
with Employer.  For purposes of this covenant, “other employees of Employer”
shall refer to employees who are still actively employed by or doing business
with Employer at the time of the attempted recruiting or hiring.

 

15.                               Non-Competition.  Ancillary to his promise to
protect the Confidential Information of Employer, Executive agrees that during
the term of this Agreement, and for a period of twelve (12) months following the
earlier of (i) his Termination of Employment or (ii) the termination of this
Agreement (the “Restricted Period”), Executive shall not, other than in
connection with Executive’s duties under this Agreement, engage or invest in,
own, manage, operate, finance, control, participate in the ownership,
management, operation, financing or control of, be employed by, associated with
or in any manner connected with, lend Executive ‘s name or any similar name to,
lend Executive ‘s credit to or render services or advice to any business that
provides services of investment banking, consumer banking, commercial banking,
financial advisory services, mortgage banking, residential mortgage brokerage,
commercial mortgage brokerage, equipment leasing, personal property leasing,
personal insurance, commercial insurance, title insurance or other financial
services of any type whatsoever anywhere within the state of Texas; provided,
however, Executive may purchase or otherwise acquire up to (but not more than)
one percent (1%) of any class of securities of any enterprise (but without
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934.

 

Executive further acknowledges that:

 

(a)                                 The services to be performed by Executive
under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character;

 

(b)                                 Employer’s business is statewide in scope
and its products and services are marketed throughout the state of Texas;

 

(c)                                  Employer competes with other businesses
that are or could be located in any part of the state of Texas; and

 

(d)                                 The provisions of this Section 15 are
reasonable and necessary to protect Employer’s business.

 

16.                               Non-Disparagement.                           
During the term of this Agreement and after Executive’s Termination of
Employment for any reason, Executive agrees not to, directly or indirectly,
disclose, communicate, or publish any disparaging, negative, harmful, or
disapproving information, written communications, oral communications,
electronic or magnetic communications, writings, oral or written statements,
comments, opinions, facts, or remarks, of any kind or nature whatsoever
(collectively, “Disparaging Information”), that disparages the reputation of
Employer, its products, services or employees. Executive acknowledges that in
executing this Agreement, he has knowingly, voluntarily, and intelligently
waived any free speech, free association, free press,

 

11

--------------------------------------------------------------------------------


 

or First Amendment to the United States Constitution (including, without
limitation, any counterpart or similar provision or right under the Texas
Constitution) rights to disclose, communicate, or publish Disparaging
Information concerning or related to Employer.  Executive further acknowledges
and agrees that any breach or violation of this non-disparagement provision
shall entitle Employer to seek injunctive relief to prevent any future breaches
of this provision and/or to sue Executive under the provisions of this Agreement
for the immediate recovery of any damages caused by such breach.

 

17.                               Tolling.  If Executive violates any of the
restrictions contained in Sections 13 through 16, the Restricted Period shall be
suspended and shall not run in favor of Executive from the time of the
commencement of any violation until the time when Executive cures the violation
to the satisfaction of Employer; the period of time in which Executive is in
breach shall be added to the Restricted Period.

 

18.                               Injunctive Relief and Additional Remedy. 
Executive acknowledges that the injury suffered by Employer as a result of a
breach of Sections 13 through 16 of this Agreement would be irreparable and that
an award of money damages to Employer for such a breach would be an inadequate
remedy.  Consequently, Employer shall have the right, in addition to any other
rights it may have, to obtain relief to restrain any breach or threatened breach
or otherwise to specifically enforce Sections 13 through 16 of this Agreement,
and Employer will not be obligated to post bond or other security in seeking
such relief.  Without limiting Employer’s rights under this Section 18 or any
other remedies of Employer, if Executive breaches the provisions of Sections 13
through 16, Employer shall have the right to cease making payments otherwise due
to Executive under this Agreement.

 

19.                               Reasonableness.  Executive hereby represents
to Employer that Executive has read and understands, and agrees to be bound by,
the terms of Sections 13 through 16.  Executive acknowledges that the geographic
scope and duration of the covenants contained in Sections 13 through 16 are fair
and reasonable in light of (a) the nature and wide geographic scope of the
operations of Employer’s business; (b) Executive’s level of control over and
contact with the business in Texas; and (v) the amount of compensation, trade
secrets and Confidential Information that Executive is receiving in connection
with Executive’s employment by Employer.  It is the desire and intent of the
Parties that the provisions of Sections 13 through 16 be enforced to the fullest
extent permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law, Executive and Employer
hereby waive any provision of applicable law that would render any provision of
Sections 13 through 16 invalid or unenforceable.

 

20.                               Binding Agreement and Successors.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s and
Employer’s respective personal or legal representatives, executors,
administrators, assigns, successors, heirs, distributees, devisees, and
legatees.  Notwithstanding anything herein to the contrary, the duties of
Executive hereunder are personal in nature and may not be assigned to any other
person or entity.  If Executive should die while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to his devisee, legatee, or other designee, or, if there be no such
designee, to his estate.  In the event of a Change in Control, Employer shall
require any successor (whether direct or indirect, by purchase, merger
consolidation or otherwise) to all or substantially all of the

 

12

--------------------------------------------------------------------------------


 

business and/or assets of Employer, by agreement in form and substance
satisfactory to Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that Employer would be
required to perform it if no such succession had taken place.

 

21.                           No Mitigation of Amounts Payable Hereunder. 
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for in this Agreement be reduced by any
compensation earned by Executive as the result of employment by another employer
after the date of termination or otherwise.

 

22.                               Captions.  The captions of this Agreement are
inserted for convenience and are not part of the Agreement.

 

23.                               Gender and Number.  Words of any gender used
in this Agreement shall be held and construed to include any other gender, and
words in the singular number shall be held to include the plural, and vice
versa, unless the context requires otherwise.

 

24.                               Severability.  In case of any one or more of
the provisions contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any other respect, such invalidity,
illegality, or unenforceability shall not affect any other provision of this
Agreement.  This Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been a part of the Agreement and there shall
be deemed substituted therefor such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law.

 

25.                               Amendment.  Except as otherwise provided
herein, this Agreement may not be amended or modified at any time except by a
written instrument approved by the Compensation Committee, and executed by
Employer and Executive.  Any attempted amendment or modification without such
approval and execution shall be null and void ab initio and of no effect. 
Notwithstanding the foregoing provisions of this Section 25, the Compensation
Committee may change or modify this Agreement without Executive’s consent or
signature if the Compensation Committee determines, in its sole discretion, that
such change or modification is required for purposes of compliance with or
exemption from the requirements of Section 409A.

 

26.                               No Waiver.  No waiver by either party at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by the other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at any time.

 

27.                               Survival of Provisions.  The covenants and
agreements of the parties set forth in Sections 5, 6, and 8 through 21 are of a
continuing nature and shall survive the expiration, termination or cancellation
of this Agreement, regardless of the reason therefor.

 

28.                               Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original.

 

13

--------------------------------------------------------------------------------


 

29.                               Section 409A.  In the event that it is
reasonably determined by Employer or Executive that, as a result of
Section 409A, any of the payments that Executive is entitled to under the terms
of this Agreement or any nonqualified deferred compensation plan (as defined
under Section 409A) may not be made at the time contemplated by the terms hereof
or thereof, as the case may be, without causing Executive to be subject to an
income tax penalty and interest, Employer will make such payment (with interest
thereon) on the first day that would not result in Executive incurring any tax
liability under Section 409A.  In addition, other provisions of this Agreement
or any other plan notwithstanding, Employer shall have no right to accelerate
any such payment or to make any such payment as the result of an event if such
payment would, as a result, be subject to the tax imposed by Section 409A.

 

30.                           Six Month Delay.  To the extent (i) any payments
to which Executive becomes entitled under this Agreement, or any agreement or
plan referenced herein, in connection with Executive’s Termination of Employment
with Employer constitute deferred compensation subject to Section 409A;
(ii) Executive is deemed at the time of his Termination of Employment to be a
“specified employee” under Section 409A; and (iii) at the time of Executive’s
Termination of Employment, Employer is publicly traded (as defined in
Section 409A), then such payments (other than any payments permitted by
Section 409A to be paid within six (6) months of Executive’s Termination of
Employment) shall not be made until the earlier of (x) the first day of the
seventh (7th) month following Executive’s Termination of Employment or (y) the
date of Executive’s death following such Termination of Employment.  During any
period that payment or payments to Executive are deferred pursuant to the
foregoing, Executive shall be entitled to interest on the deferred payment or
payments at a per annum rate equal to Federal-Funds rate as published in The
Wall Street Journal on the date of Executive’s Termination of Employment with
Employer.  Upon the expiration of the applicable deferral period, any payments
which would have otherwise been made during that period (whether in a single sum
or in installments) in the absence of this Section 30 (together with accrued
interest thereon) shall be paid to Executive or Executive ‘s beneficiary in one
lump sum.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Todd L. Salmans

 

 

 

Name:

Todd L. Salmans

 

 

 

 

Date:

December 4, 2014

 

 

 

 

 

HILLTOP HOLDINGS INC.

 

 

 

 

 

By:

/s/ Corey G. Prestidge

 

 

 

Its:

EVP & General Counsel

 

 

 

Date:

December 4, 2014

 

14

--------------------------------------------------------------------------------